DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “wherein among the plurality of magnetic particles, at least a portion of adjacent magnetic particles, which are closer to each other relative to other magnetic particles, are spaced apart from each other” contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 9-12, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. [U.S. Pub. No. 2016/0314889] in view of Moon et al. [U.S. Pub. No. 2016/0125987] and Tsuruta et al. [WO 2017/018264].
Regarding Claim 1 (see 112 rejection above), Ryu et al. shows a coil electronic component (Figs. 2-3) comprising:
a body (50), in which a coil portion (41, 42) is embedded (see Figs. 2-3, Paragraph [0007]), including a plurality of magnetic particles (51, 52, 53, see Fig. 3); 
an external electrode (80) connected to the coil portion (see Fig. 2, Paragraph [0033]), 

Ryu et al. does not explicitly disclose wherein among the plurality of magnetic particles, at least a portion of magnetic particles include a first layer, disposed on a surface of a magnetic particle among the magnetic particles, and a second layer disposed on a surface of the first layer, the first layer is an inorganic coating layer containing a phosphorus (P) component.
Moon et al. shows a body (Paragraph [0031], see Figs. 1-3) teaching and suggesting among the plurality of magnetic particles (110), at least a portion of magnetic particles (110) include a first layer (120), disposed on a surface of a magnetic particle among the magnetic particles (see Figs. 1-3), the first layer (120) is an inorganic coating layer containing a phosphorus (P) component (phosphate, Paragraph [0036]).
To explicitly disclose adjacent magnetic particles are spaced apart from each other, Moon et al. shows a body (Paragraph [0031], see Figs. 1-3) teaching and suggesting among the plurality of magnetic particles (110), at least a portion of adjacent magnetic particles (see Figs. 1-3), which are closer to each other relative to other magnetic particles, are spaced apart from each other (see Figs. 1-3, at least a portion of adjacent elements 110, which are closer to each other relative to other magnetic particles, are spaced apart from each other by element 130).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have among the plurality of magnetic particles, at least a portion of magnetic particles include a first layer, disposed on a surface of a magnetic particle among the magnetic particles, the first layer is an inorganic coating layer containing a phosphorus (P) component and among the plurality of magnetic particles, at least a portion of adjacent magnetic particles, which are closer to each other relative to other magnetic particles, 
Ryu et al. in view of Moon et al. does not explicitly disclose a second layer disposed on a surface of the first layer.
Tsuruta et al. shows a core (Fig. 1) teaching and suggesting among the plurality of magnetic particles (2), at least a portion of magnetic particles include a first layer (31), disposed on a surface of a magnetic particle among the magnetic particles (see Fig. 1), and a second layer (32) disposed on a surface of the first layer (31, see Fig. 1), the first layer (31) is an inorganic coating layer containing a phosphorus (P) component (phosphate, see English translation).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have among the plurality of magnetic particles, at least a portion of magnetic particles include a first layer, disposed on a surface of a magnetic particle among the magnetic particles, and a second layer disposed on a surface of the first layer, the first layer is an inorganic coating layer containing a phosphorus (P) component as taught by Tsuruta et al. for device as disclosed by Ryu et al. to prevent peeling off so that insulation between magnetic particles can be easily maintained to achieve both high density and low loss (see English translation).
Regarding Claim 3, Tsuruta et al. shows the second layer (32) has a thickness of 10 to 15 nanometers (see English translation).
Regarding Claim 5, Tsuruta et al. shows the first (31) and second (32) layers are formed of different materials to each other (see English translation).
Regarding Claim 9, Tsuruta et al. shows the second layer (32) includes at least one of alumina (Al2O3) and silica (SiO2) (see English translation).

Regarding Claim 11, Ryu et al. shows the first particle (51) is formed of an iron-based (Fe-based) alloy (Paragraph [0050]).
Regarding Claim 12, Ryu et al. shows the first particle (51) has a diameter (D1) of 10 to 25 micrometers (Paragraph [0038]).
Regarding Claim 14, Ryu et al. shows the second particle (52) has a diameter (D2) of 5 micrometers or less (Paragraph [0038]).
Regarding Claim 15, Tsuruta et al. shows the second layer (32) is an atomic layer deposition (product-by-process) layer (see Fig. 1, element 32 is aluminum oxide which oxidizes).
 In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. the second layer, does not depend on its method of production, i.e. atomic layer deposition. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).

Claims 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. in view of Moon et al. and Tsuruta et al. as applied to claim 1 above, and further in view of Matsuura [U.S. Pub. No. 2019/0392978].
Regarding Claim 2, Ryu et al. in view of Moon et al. and Tsuruta et al. shows the claimed invention as applied above but does not explicitly show the first layer has a thickness of 10 to 15 nanometers.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first layer has a thickness of 10 to 15 nanometers as taught by Matsuura for device as disclosed by Ryu et al. in view of Moon et al. and Tsuruta et al. to reduce the size of the magnetic particle and achieve high density of metal magnetic particles and an improved allowable current (Paragraph [0015]).
Regarding Claim 13, Ryu et al. in view of Moon et al. and Tsuruta et al. shows the claimed invention as applied above but does not explicitly show the second particle is formed of pure iron.
Matsuura shows an electronic component (Figs. 1-4b and 7) teaching and suggesting the second particle (32) is formed of pure iron (Paragraph [0073]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the second particle is formed of pure iron as taught by Matsuura for device as disclosed by Ryu et al. in view of Moon et al. and Tsuruta et al. to improve magnetic characteristics such as better resistance to corrosion and oxidation with excellent electrical and magnetism properties. The motivation would have also been to achieve high density of metal magnetic particles and an improved allowable current (Paragraph [0015]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. in view of Moon et al. and Tsuruta et al. as applied to claim 1 above, and further in view of Maeda et al. [U.S. Pub. No. 2008/0044679] (hereinafter as “Maeda ‘679”).
Regarding Claim 4, Ryu et al. in view of Moon et al. and Tsuruta et al. shows the claimed invention as applied above but does not show a sum of thicknesses of the first and second layers is 20 to 30 nanometers.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a sum of thicknesses of the first and second layers is 20 to 30 nanometers as taught by Maeda ‘679 for device as disclosed by Ryu et al. in view of Moon et al. and Tsuruta et al. to secure insulation, shear fracture of the layer can be prevented, and prevent breakage and physical damage (Paragraphs [0056], [0058]).

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. in view of Moon et al. and Tsuruta et al. as applied to claim 1 above, and further in view of Maeda et al. [U.S. Pub. No. 2007/0235109] (hereinafter as “Maeda ‘109”).
Regarding Claim 6, Ryu et al. in view of Moon et al. and Tsuruta et al. shows the claimed invention as applied above but does not show a third layer disposed on a surface of the second layer.
Maeda ‘109 shows a magnetic core (Figs. 4-5B with third embodiment in Paragraphs [0080]-[0084]) teaching and suggesting a third layer (20c) disposed on a surface of the second layer (20b).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a third layer disposed on a surface of the second layer as taught by Maeda ‘109 for device as disclosed by Ryu et al. in view of Moon et al. and Tsuruta et al. to suppress eddy current loss and heat resistance can be improved and hysteresis loss and iron loss can be reduced (Paragraph [0024]).
Regarding Claim 7, Maeda ‘109 shows the third layer (20c) is formed of the same material as the first layer (20a, Paragraphs [0080]-[0084], aluminum phosphate).
.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. in view of Moon et al. and Tsuruta et al. as applied to claim 1 above, and further in view of Atarashi et al. [U.S. Patent No. 5,985,466].
Regarding Claim 6, Ryu et al. in view of Moon et al. and Tsuruta et al. shows the claimed invention as applied above but does not show a third layer disposed on a surface of the second layer.
Atarashi et al. shows a magnetic powder (Fig. 1) teaching and suggesting a third layer (second element 2 away from element 1) disposed on a surface of the second layer (first element 3 away from element 1).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a third layer disposed on a surface of the second layer as taught by Atarashi et al. for device as disclosed by Ryu et al. in view of Moon et al. and Tsuruta et al. to obtain desirable insulation properties and obtain desirable operating charactersticis (Col. 3, Lines 4-8).
Regarding Claim 7, Atarashi et al. shows the third layer (second element 2 away from element 1) is formed of the same material as the first layer (first element 2 away from element 1, elements 2 and 3 are alternately so first and second elements 2 away from element 1 is formed of the same material, Col. 6, Lines 17-24, Col. 14, Lines 45-52).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the third layer is formed of the same material as the first layer as taught by Atarashi et al. for device as disclosed by Ryu et al. in view of Moon et al. and Tsuruta et al. to simplified design to obtain desirable insulation properties and obtain desirable operating characteristics (Col. 3, Lines 4-8).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. in view of Moon et al. and Tsuruta et al. as applied to claim 1 above, and further in view of Hosek et al. [U.S. Pub. No. 2016/0043602].
Regarding Claim 15, Ryu et al. in view of Moon et al. and Tsuruta et al. shows the claimed invention as applied above.
Furthermore, Hosek et al. shows the second layer (42) is an atomic layer deposition layer (Paragraph [0075]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the second layer is an atomic layer deposition layer as taught by Hosek et al. for device as disclosed by Ryu et al. in view of Moon et al. and Tsuruta et al. to form a thin layer with allow the layer to oxidize to obtain desirable operating characteristics (Paragraph [0075]).











Claims 1-2, 5, and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura [U.S. Pub. No. 2019/0392978] in view of Ueda et al. [JP 2003-272911] and Moon et al. [U.S. Pub. No. 2016/0125987].
Regarding Claim 1, Matsurra shows a coil electronic component (Figs. 1-8) comprising:
a body (20), in which a coil portion (25) is embedded (see Figs. 1-8, Paragraph [0043]), including a plurality of magnetic particles (31, 32, 33, see Figs. 3-4b and 7-8); 
an external electrode (21) connected to the coil portion (see Figs. 1-8, Paragraph [0044]), 
wherein among the plurality of magnetic particles (31, 32, or 33), at least a portion of magnetic particles include a first layer (41, 42, or 43), disposed on a surface of a magnetic particle among the magnetic particles (see Figs. 1-8),
the first layer (41, 42, or 43) is an inorganic coating layer (Paragraph [0078]) containing a phosphorus (P) component (Paragraph [0080]).
Matsurra does not explicitly disclose a second layer disposed on a surface of the first layer and among the plurality of magnetic particles, at least a portion of adjacent magnetic particles, which are closer to each other relative to other magnetic particles, are spaced apart from each other.
Ueda et al. shows an iron-based powder (Fig. 2) teaching and suggesting a second layer (3) disposed on a surface of the first layer (2).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a second layer disposed on a surface of the first layer as taught by Ueda et al. for device as disclosed by Matsurra to prevent insulated coating from peeling off so fluidity is improved and the handling becomes easy (Paragraph [0022]).
Matsurra in view of Ueda et al. does not explicitly disclose among the plurality of magnetic particles, at least a portion of adjacent magnetic particles, which are closer to each other relative to other magnetic particles, are spaced apart from each other.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have among the plurality of magnetic particles, at least a portion of adjacent magnetic particles, which are closer to each other relative to other magnetic particles, are spaced apart from each other as taught by Moon et al. for device as disclosed by Matsurra in view of Ueda et al. to improve insulation resistance and insulation properties of the body such that withstand voltage characteristics can be improved (Paragraphs [0041], [0060]) to achieve desirable magnetic characteristics.
Regarding Claim 2, Matsuura shows the first layer (41, 42 or 43) has a thickness of 10 to 15 nanometers (Paragraph [0084]).
Regarding Claim 5, Ueda et al. shows the first (2) and second (3) layers are formed of different materials to each other (Paragraphs [0017], [0022]).
Regarding Claim 9, Ueda et al. shows the second layer (3) includes at least one of alumina (Al2O3) and silica (SiO2) (Paragraph [0022]).
Regarding Claim 10, Matsuura shows the plurality of magnetic particles include a plurality of first particles (31) and a plurality of second particles (32) having sizes smaller than those of the first particles (Paragraph [0061]).
Regarding Claim 11, Matsuura shows the first particle (31) is formed of an iron-based (Fe-based) alloy (Paragraph [0073]).
Regarding Claim 12, Matsuura shows the first particle (31) has a diameter (2*r1) of 10 to 25 micrometers (Paragraphs [0060], [0090]).

Regarding Claim 14, Matsuura shows the second particle (32) has a diameter (2*r2) of 5 micrometers or less (Paragraphs [0061], [0090]).
Regarding Claim 15, Ueda et al. shows the second layer (2) is an atomic layer deposition (product-by-process) layer (see Fig. 2, element 2 is silica which oxidizes).
 In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. the second layer, does not depend on its method of production, i.e. atomic layer deposition. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura in view of Ueda et al. and Moon et al. as applied to claim 1 above, and further in view of Maeda et al. [U.S. Pub. No. 2008/0044679] (hereinafter as “Maeda ‘679”).
Regarding Claim 3, Matsuura in view of Ueda et al. and Moon et al. shows the claimed invention as applied above but does not show the second layer has a thickness of 10 to 15 nanometers.
Maeda ‘679 shows a magnetic material (Fig. 2) teaching and suggesting the second layer (20) has a thickness of 10 to 15 nanometers (Paragraph [0056]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the second layer has a thickness of 10 to 15 nanometers as taught by Maeda ‘679 for device as disclosed by Matsurra in view of Ueda et al. and Moon et al. to secure insulation and shear fracture of the layer can be prevented (Paragraph [0056]).

Maeda ‘679 shows a magnetic material (Fig. 2) teaching and suggesting a sum of thicknesses of the first (30) and second (20) layers is 20 to 30 nanometers (Paragraphs [0056], [0058]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a sum of thicknesses of the first and second layers is 20 to 30 nanometers as taught by Maeda ‘679 for device as disclosed by Matsurra in view of Ueda et al. and Moon et al. to secure insulation, shear fracture of the layer can be prevented, and prevent breakage and physical damage (Paragraphs [0056], [0058]).

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura in view of Ueda et al. and Moon et al. as applied to claim 1 above, and further in view of Maeda et al. [U.S. Pub. No. 2007/0235109] (hereinafter as “Maeda ‘109”).
Regarding Claim 6, Matsuura in view of Ueda et al. and Moon et al. shows the claimed invention as applied above but does not show a third layer disposed on a surface of the second layer.
Maeda ‘109 shows a magnetic core (Figs. 4-5B with third embodiment in Paragraphs [0080]-[0084]) teaching and suggesting a third layer (20c) disposed on a surface of the second layer (20b).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a third layer disposed on a surface of the second layer as taught by Maeda ‘109 for device as disclosed by Matsurra in view of Ueda et al. and Moon et al. to suppress eddy current loss and heat resistance can be improved and hysteresis loss and iron loss can be reduced (Paragraph [0024]).

Regarding Claim 8, Maeda ‘109 shows the third layer (20c) is an inorganic coating layer containing a P component (Paragraph [0080]).

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura in view of Ueda et al. and Moon et al. as applied to claim 1 above, and further in view of Atarashi et al. [U.S. Patent No. 5,985,466].
Regarding Claim 6, Matsuura in view of Ueda et al. and Moon et al. shows the claimed invention as applied above but does not show a third layer disposed on a surface of the second layer.
Atarashi et al. shows a magnetic powder (Fig. 1) teaching and suggesting a third layer (second element 2 away from element 1) disposed on a surface of the second layer (first element 3 away from element 1).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a third layer disposed on a surface of the second layer as taught by Atarashi et al. for device as disclosed by Matsurra in view of Ueda et al. and Moon et al. to obtain desirable insulation properties and obtain desirable operating charactersticis (Col. 3, Lines 4-8).
Regarding Claim 7, Atarashi et al. shows the third layer (second element 2 away from element 1) is formed of the same material as the first layer (first element 2 away from element 1, elements 2 and 3 are alternately so first and second elements 2 away from element 1 is formed of the same material, Col. 6, Lines 17-24, Col. 14, Lines 45-52).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the third layer is formed of the same material as the first layer as taught by Atarashi et al. for device as disclosed by Matsurra in view of Ueda et al. .

Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura in view of Ueda et al. and Moon et al. as applied to claim 10 above, and further in view of Ryu et al. [U.S. Pub. No. 2016/0314889].
Regarding Claims 12 and 14, Matsuura in view of Ueda et al. and Moon et al. shows the claimed invention as applied above.
Ryu et al. shows a coil component (Figs. 2-3) teaching and suggesting the first particle (51) has a diameter (D1) of 10 to 25 micrometers (Paragraph [0038]) and the second particle (52) has a diameter (D2) of 5 micrometers or less (Paragraph [0038]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first particle has a diameter of 10 to 25 micrometers and the second particle has a diameter of 5 micrometers or less as taught by Ryu et al. for device as disclosed by Matsurra in view of Ueda et al. and Moon et al. to improve density and thus permittivity is improved and improving inductance and inductor saturation value (Paragraph [0039]).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura in view of Ueda et al. and Moon et al. as applied to claim 1 above, and further in view of Hosek et al. [U.S. Pub. No. 2016/0043602].
Regarding Claim 15, Matsuura in view of Ueda et al. and Moon et al. shows the claimed invention as applied above.
Furthermore, Hosek et al. shows the second layer (42) is an atomic layer deposition layer (Paragraph [0075]).
.



Claims 1-3, 5, and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura [U.S. Pub. No. 2019/0392978] in view of Tsuruta et al. [WO 2017/018264] and Moon et al. [U.S. Pub. No. 2016/0125987].
Regarding Claim 1, Matsurra shows a coil electronic component (Figs. 1-8) comprising:
a body (20), in which a coil portion (25) is embedded (see Figs. 1-8, Paragraph [0043]), including a plurality of magnetic particles (31, 32, 33, see Figs. 3-4b and 7-8); 
an external electrode (21) connected to the coil portion (see Figs. 1-8, Paragraph [0044]), 
wherein among the plurality of magnetic particles (31, 32, or 33), at least a portion of magnetic particles include a first layer (41, 42, or 43), disposed on a surface of a magnetic particle among the magnetic particles (see Figs. 1-8),
the first layer (41, 42, or 43) is an inorganic coating layer (Paragraph [0078]) containing a phosphorus (P) component (Paragraph [0080]).
Matsurra does not explicitly disclose a second layer disposed on a surface of the first layer and among the plurality of magnetic particles, at least a portion of adjacent magnetic particles, which are closer to each other relative to other magnetic particles, are spaced apart from each other.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a second layer disposed on a surface of the first layer as taught by Tsuruta et al. for device as disclosed by Matsurra to achieve both high density and low loss (see English translation).
Matsurra in view of Tsuruta et al. does not explicitly disclose among the plurality of magnetic particles, at least a portion of adjacent magnetic particles, which are closer to each other relative to other magnetic particles, are spaced apart from each other.
Moon et al. shows a body (Paragraph [0031], see Figs. 1-3) teaching and suggesting among the plurality of magnetic particles (110), at least a portion of adjacent magnetic particles (see Figs. 1-3), which are closer to each other relative to other magnetic particles, are spaced apart from each other (see Figs. 1-3, at least a portion of adjacent elements 110, which are closer to each other relative to other magnetic particles, are spaced apart from each other by element 130).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have among the plurality of magnetic particles, at least a portion of adjacent magnetic particles, which are closer to each other relative to other magnetic particles, are spaced apart from each other as taught by Moon et al. for device as disclosed by Matsurra in view of Tsuruta et al. to improve insulation resistance and insulation properties of the body such that withstand voltage characteristics can be improved (Paragraphs [0041], [0060]) to achieve desirable magnetic characteristics.
Regarding Claim 2, Matsuura shows the first layer (41, 42 or 43) has a thickness of 10 to 15 nanometers (Paragraph [0084]).
Regarding Claim 3, Tsuruta et al. shows the second layer (32) has a thickness of 10 to 15 nanometers (see English translation).

Regarding Claim 9, Tsuruta et al. shows the second layer (32) includes at least one of alumina (Al2O3) and silica (SiO2) (see English translation).
Regarding Claim 10, Matsuura shows the plurality of magnetic particles include a plurality of first particles (31) and a plurality of second particles (32) having sizes smaller than those of the first particles (Paragraph [0061]).
Regarding Claim 11, Matsuura shows the first particle (31) is formed of an iron-based (Fe-based) alloy (Paragraph [0073]).
Regarding Claim 12, Matsuura shows the first particle (31) has a diameter (2*r1) of 10 to 25 micrometers (Paragraphs [0060], [0090]).
Regarding Claim 13, Matsuura shows the second particle (32) is formed of pure iron (Paragraph [0073]).
Regarding Claim 14, Matsuura shows the second particle (32) has a diameter (2*r2) of 5 micrometers or less (Paragraphs [0061], [0090]).
Regarding Claim 15, Tsuruta et al. shows the second layer (32) is an atomic layer deposition (product-by-process) layer (see Fig. 1, element 32 is aluminum oxide which oxidizes).
 In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. the second layer, does not depend on its method of production, i.e. atomic layer deposition. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura in view of Tsuruta et al. and Moon et al. as applied to claim 1 above, and further in view of Maeda et al. [U.S. Pub. No. 2008/0044679] (hereinafter as “Maeda ‘679”).
Regarding Claim 4, Matsuura in view of Tsuruta et al. and Moon et al. shows the claimed invention as applied above but does not show a sum of thicknesses of the first and second layers is 20 to 30 nanometers.
Maeda ‘679 shows a magnetic material (Fig. 2) teaching and suggesting a sum of thicknesses of the first (30) and second (20) layers is 20 to 30 nanometers (Paragraphs [0056], [0058]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a sum of thicknesses of the first and second layers is 20 to 30 nanometers as taught by Maeda ‘679 for device as disclosed by Matsurra in view of Tsuruta et al. and Moon et al. to secure insulation, shear fracture of the layer can be prevented, and prevent breakage and physical damage (Paragraphs [0056], [0058]).

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura in view of Tsuruta et al. and Moon et al. as applied to claim 1 above, and further in view of Maeda et al. [U.S. Pub. No. 2007/0235109] (hereinafter as “Maeda ‘109”).
Regarding Claim 6, Matsuura in view of Tsuruta et al. and Moon et al. shows the claimed invention as applied above but does not show a third layer disposed on a surface of the second layer.
Maeda ‘109 shows a magnetic core (Figs. 4-5B with third embodiment in Paragraphs [0080]-[0084]) teaching and suggesting a third layer (20c) disposed on a surface of the second layer (20b).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a third layer disposed on a surface of the second layer 
Regarding Claim 7, Maeda ‘109 shows the third layer (20c) is formed of the same material as the first layer (20a, Paragraphs [0080]-[0084], aluminum phosphate).
Regarding Claim 8, Maeda ‘109 shows the third layer (20c) is an inorganic coating layer containing a P component (Paragraph [0080]).

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura in view of Tsuruta et al. and Moon et al. as applied to claim 1 above, and further in view of Atarashi et al. [U.S. Patent No. 5,985,466].
Regarding Claim 6, Matsuura in view of Tsuruta et al. and Moon et al. shows the claimed invention as applied above but does not show a third layer disposed on a surface of the second layer.
Atarashi et al. shows a magnetic powder (Fig. 1) teaching and suggesting a third layer (second element 2 away from element 1) disposed on a surface of the second layer (first element 3 away from element 1).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a third layer disposed on a surface of the second layer as taught by Atarashi et al. for device as disclosed by Matsurra in view of Tsuruta et al. and Moon et al. to obtain desirable insulation properties and obtain desirable operating charactersticis (Col. 3, Lines 4-8).
Regarding Claim 7, Atarashi et al. shows the third layer (second element 2 away from element 1) is formed of the same material as the first layer (first element 2 away from element 1, elements 2 and 3 are alternately so first and second elements 2 away from element 1 is formed of the same material, Col. 6, Lines 17-24, Col. 14, Lines 45-52).
.

Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura in view of Tsuruta et al. and Moon et al. as applied to claim 10 above, and further in view of Ryu et al. [U.S. Pub. No. 2016/0314889].
Regarding Claims 12 and 14, Matsuura in view of Tsuruta et al. and Moon et al. shows the claimed invention as applied above.
Ryu et al. shows a coil component (Figs. 2-3) teaching and suggesting the first particle (51) has a diameter (D1) of 10 to 25 micrometers (Paragraph [0038]) and the second particle (52) has a diameter (D2) of 5 micrometers or less (Paragraph [0038]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first particle has a diameter of 10 to 25 micrometers and the second particle has a diameter of 5 micrometers or less as taught by Ryu et al. for device as disclosed by Matsurra in view of Tsuruta et al. and Moon et al. to improve density and thus permittivity is improved and improving inductance and inductor saturation value (Paragraph [0039]).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura in view of Tsuruta et al. and Moon et al. as applied to claim 1 above, and further in view of Hosek et al. [U.S. Pub. No. 2016/0043602].
Regarding Claim 15, Matsuura in view of Tsuruta et al. and Moon et al. shows the claimed invention as applied above.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the second layer is an atomic layer deposition layer as taught by Hosek et al. for device as disclosed by Matsuura in view of Tsuruta et al. and Moon et al. to form a thin layer with allow the layer to oxidize to obtain desirable operating characteristics (Paragraph [0075]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive.
In response to applicant’s arguments that Ueda et al. and Tsuruta et al. are directed to dust core rather than fixed bodies of an inductor and therefore not attributable to a magnetic body is found not persuasive because Ueda et al. and Tsuruta et al. both teaches a core for an inductor. The structure of the body and the magnetic particles with a single layer are disclosed by the primary reference by Matsuura. However, Matsuura does not disclose having a second layer. The secondary references of Ueda et al. and Tsuruta et al. teaches magnetic particles with a second layer disposed on a surface of the first layer. Moreover, Ueda et al. and Tsuruta et al. are analogous art in the field of an inductor element. If applicant believes Ueda et al. and Tsuruta et al. are nonanalogous art then, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Ueda et al. and Tsuruta et al. teaching the second layer is a reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.
In response to applicant’s arguments that Ueda et al. and Tsuruta et al. lead away from the claimed invention is found not persuasive because Ueda et al. and Tsuruta et al. is used to teach and suggest magnetic particles with a second layer disposed on a surface of the first layer. Ueda et al. and Tsuruta et al. is not used to replace the core body of Matsuura with the dust core but instead using the teaching of magnetic particles with a second layer disposed on a surface of the first layer to prevent insulated coating from peeling off so fluidity is improved and the handling becomes easy (Paragraph [0022] of Ueda et al.) and to achieve both high density and low loss (see English translation of Tsuruta et al.). Ueda et al. and Tsuruta et al. teaching of the second layer does not lead away from the claimed invention since Matsuura does not disclose preventing any additional layers to the single layer magnetic particles.
In response to applicant’s arguments that the term “an atomic layer deposition layer” should given patentable weight is found not persuasive because the term “atomic layer deposition” is a method step in order to obtain a layer. According to the specification, the final product of the second layer is at least alumina or silica (see also claim 9).  Therefore, the term “atomic layer deposition” is a method step.  In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. the second layer, does not depend on its method of production, i.e. atomic layer deposition. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837